UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1967


In Re:   DAVID HILL,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:01-cr-00191-CMH-1)


Submitted:   February 28, 2011              Decided:   March 18, 2011


Before NIEMEYER, SHEDD, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Hill petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his motion to

correct judgment.         He seeks an order from this court directing

the   district    court    to   act.   Although   we    find    that   mandamus

relief is not warranted because the delay is not unreasonable,

we deny the mandamus petition without prejudice to the filing of

another mandamus petition if the district court does not act

seasonably.      We grant leave to proceed in forma pauperis and

deny Hill’s motion to require a response to the petition.                    We

dispense   with     oral    argument   because    the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                       2